Citation Nr: 0810096	
Decision Date: 03/27/08    Archive Date: 04/09/08	

DOCKET NO.  05-37 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
meningitis. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
apnea. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, claimed as secondary to sleep apnea. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic respiratory disorder, claimed as "breathing 
problems," secondary to sleep apnea. 

5.  Entitlement to service connection for a low back 
disability, claimed as secondary to meningitis. 

6.  Entitlement to service connection for a disorder 
characterized by loss of equilibrium (vertigo), claimed as 
secondary to meningitis. 

7.  Entitlement to service connection for plantar fasciitis. 

8.  Entitlement to service connection for bilateral hearing 
loss. 

9.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from February 1950 to May 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2004 and November 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In rating decisions of April and August 2000, the RO denied 
entitlement to service connection for hypertension and sleep 
apnea, as well as for "breathing problems."  In a subsequent 
decision of August 2002, the RO continued its denial of 
service connection for hypertension and sleep apnea, and for 
the first time denied entitlement to service connection for 
meningitis.  The veteran voiced no disagreement with any of 
those decisions, all of which have now become final.  

Since the time of the aforementioned rating decisions, the 
veteran has submitted additional evidence in an attempt to 
reopen her claims.  The RO found such evidence neither new 
nor material, and the current appeal ensued.  

Upon review of this case, and, in particular, the veteran's 
November 2005 Substantive Appeal, it is clear that she has 
chosen not to perfect her appeal regarding the issues of 
service connection for diabetes mellitus and the residuals of 
a cerebrovascular accident.  Accordingly, those issues are 
not currently before the Board.  


FINDINGS OF FACT

1.  In decisions of April and August 2000, the RO denied 
entitlement to service connection for hypertension and sleep 
apnea, as well as for a respiratory disorder characterized by 
"breathing problems."  

2.  In a subsequent rating decision of August 2002, the RO 
continued its denial of service connection for hypertension 
and sleep apnea, and additionally denied entitlement to 
service connection for meningitis.

3.  Evidence submitted since the time of the aforementioned 
rating decisions does not relate to an unestablished fact, 
and is of insufficient significance to raise a reasonable 
possibility of substantiating the veteran's current claims 
for service connection for hypertension, sleep apnea, 
meningitis, and a disorder characterized by "breathing 
problems."  

4.  A chronic low back disorder is not shown to have been 
present in service, or for many years thereafter, nor is it 
in any way causally related to a service-connected disability 
or disabilities.  

5.  A disorder characterized by loss of equilibrium (vertigo) 
is not shown to have been present in service, or for many 
years thereafter, nor is it in any way causally related to a 
service-connected disability or disabilities.  

6.  Plantar fasciitis is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.  

7.  Bilateral hearing loss is not shown to have been present 
in service, or for many years thereafter, nor is it in any 
way causally related to a service-connected disability or 
disabilities.  

8.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it in any way 
causally related to a service-connected disability or 
disabilities.  


CONCLUSIONS OF LAW

1.  The decisions of the RO in April and August 2000 denying 
the veteran's claims for service connection for hypertension, 
sleep apnea, and a disorder characterized by "breathing 
problems" are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).  

2.  The decision of the RO in August 2002 denying the 
veteran's claims for service connection for hypertension, 
sleep apnea, and meningitis is also final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

3.  Evidence received since the time of the aforementioned 
rating decisions in April 2000, August 2000, and August 2002 
is new, but not material, and insufficient to reopen the 
veteran's claims.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  

4.  A chronic low back disability was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the lumbar spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

5.  A chronic low back disorder, including osteoarthritis, is 
not proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).  

6.  A disorder characterized by loss of equilibrium (vertigo) 
was not incurred in or aggravated by active military service, 
nor is it in any way proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).  

7.  Plantar fasciitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

8.  A bilateral hearing loss was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

9.  A bilateral hearing loss, to include sensorineural 
hearing loss, is not proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).  

10.  Chronic tinnitus was not incurred in or aggravated by 
active military service, nor is it proximately due to, the 
result of, or aggravated by a service-connected disability or 
disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  her multiple contentions; as 
well as VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to each claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for 
meningitis, sleep apnea, hypertension, a low back disorder, 
plantar fasciitis, hearing loss, and tinnitus, as well as for 
a respiratory disorder characterized by "breathing problems" 
and a loss of equilibrium (i.e., vertigo).  In pertinent 
part, it is contended that all of the aforementioned 
disabilities had their origin during the veteran's period of 
active military service.  In the alternative, it is contended 
that the veteran's hypertension and "breathing problems" are 
in some way causally related to sleep apnea.  Finally, it is 
argued that the veteran's low back disability and loss of 
equilibrium (vertigo) are at least in part due to meningitis 
which had its origin during her period of active military 
service.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension, osteoarthritis, or an 
organic disease of the nervous system (such as sensorineural 
hearing loss) becomes manifest to a degree of 10 percent 
within one year of date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised § 3.310(b) [the existing 
provision at 38 C.F.R. § 3.310(b) was moved to subsection 
(c)], the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by the service-connected condition), in 
comparison to the medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  These findings as to baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
veteran within a period of one year, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  
Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the veteran's application to 
reopen her previously-denied claims for service connection 
for meningitis, sleep apnea, hypertension, and a respiratory 
disorder claimed as "breathing problems" was received in 
August 2003, and, as such, the "amended" version of 
38 C.F.R. § 3.156(a) applies to her claims.  See 
38 C.F.R. § 3.156(a) (2007).  

Evidence is considered to "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Analysis

New and Material Evidence

In the present case, at the time of the prior rating decision 
in April 2000, it was noted that the evidence of record 
failed to establish any relationship between the veteran's 
hypertension, sleep apnea, or "breathing problems" and any 
incident or incidents of her period of active military 
service.  The subsequent rating decision in August 2000 
continued that line of reasoning, finding that the veteran 
had failed to submit evidence showing that her hypertension, 
sleep apnea, or "breathing problems" were in any way related 
to her period of active military service.  Moreover, based on 
the evidence of record, there was no indication that the 
veteran did, in fact, suffer from a chronic "breathing 
problem" of any kind.  Under the circumstances, the RO 
concluded that the veteran had failed to submit new and 
material evidence sufficient to reopen her previously-denied 
claims for service connection for hypertension, sleep apnea, 
and a "breathing problem."  

In a rating decision of August 2002, the RO once again denied 
entitlement to service connection for hypertension and sleep 
apnea, and for the first time denied service connection for 
meningitis.  In so doing, the RO once again determined that 
the evidence of record did not show that the veteran's 
hypertension or sleep apnea had its origin during her period 
of active military service.  The RO further determined that 
there was no evidence of meningitis during service, or, for 
that matter, at any time following the veteran's discharge 
from service.  It was determined that the veteran had failed 
to submit new and material evidence sufficient to reopen her 
previously-denied claims for service connection for 
hypertension and sleep apnea.  All of the aforementioned 
rating decisions were adequately supported by and consistent 
with the evidence then of record, and have now become final.  

Evidence received since the time of the aforementioned rating 
decisions, consisting, for the most part, of various VA and 
private treatment records and examination reports, while 
"new" in the sense that it was not previously of record, is 
not "material."  More to point, it has in the past and 
continues to be apparent that the veteran's service medical 
records are unavailable.  In point of fact, on two separate 
occasions, in August 2002 and October 2003, the National 
Personnel Records Center indicated that it had conducted an 
extensive and thorough search of the records among its 
holdings, but had concluded that the records in question 
either did not exist, or that the National Personnel Records 
Center did not have them.  The National Personnel Records 
Center further concluded that any additional efforts 
undertaken to locate the veteran's records at their facility 
"would be futile."  

Recently submitted medical records show only continuing 
treatment for certain of the disabilities at issue, with no 
objectively documented relationship between any of those 
disabilities and the veteran's period of active military 
service.  Moreover, based on the entire evidence of record, 
it would appear that the veteran does not, in fact, suffer 
from any clinically-identifiable chronic disorder 
characterized by "breathing problems."  While on various 
occasions, there has been noted a "history" of meningitis in 
service, given the unavailability of the veteran's service 
medical records, any verification of an inservice diagnosis 
of or treatment for meningitis is impossible.  Moreover, 
during the course of a private medical examination in 
February 1999, the veteran specifically denied any previous 
history of meningitis.  

The Board acknowledges that, on various occasions, the 
veteran has received both a diagnosis of and treatment for 
sleep apnea.  However, following a private two-part sleep 
study in November 1999, it was noted that the study in 
question did not reveal any evidence of sleep-disordered 
breathing.  Moreover, following a VA otolaryngologic 
examination in July 2000, it was the opinion of the examiner 
that any obstructive sleep apnea was "unlikely" related to 
the veteran's period of active service.  

The veteran has argued that her current hypertension and 
"breathing problems" are in some way proximately due to sleep 
apnea.  However, as noted above, there is no indication that 
the veteran's sleep apnea, to the extent it currently exists, 
is in any way related to her period of active military 
service.  Nor, as noted above, has it been demonstrated that 
the veteran currently suffers from chronic "breathing 
problems" of any kind.  Under the circumstances, the Board is 
of the opinion that evidence submitted since the time of the 
aforementioned rating decisions does not constitute new and 
material evidence sufficient to reopen the veteran's 
previously-denied claims.  This is to say that, by itself, or 
when considered with previous evidence of record, the newly-
received evidence does not relate to an unestablished fact 
necessary to substantiate the veteran's claims.  Accordingly, 
the veteran's appeal must be denied.  The claims of service 
connection for meningitis, sleep apnea, hypertension, and 
"breathing problems" remain final and are not reopened.  

Service Connection

Chronic low back disability and loss of equilibrium (i.e. 
vertigo)

Turning to the issues of service connection for a chronic low 
back disability and loss of equilibrium (i.e. vertigo), the 
Board reiterates that the veteran's service medical records 
are unavailable.  In point of fact, the earliest clinical 
indication of the presence of any loss of equilibrium or 
chronic low back disability is revealed by VA and/or private 
medical records dated in 1999 or 2000, more than 25 years 
following the veteran's discharge from service.  To date, it 
has yet to be demonstrated that the veteran's current low 
back disability (including osteoarthritis) or loss of 
equilibrium are in any way causally related to meningitis.  
Moreover, as noted above, service connection for meningitis 
is not in effect, as it has been denied.  Under the 
circumstances, the veteran's claims for service connection 
for a chronic low back disability and loss of equilibrium 
(vertigo) must also be denied.

Bilateral hearing loss and tinnitus

Regarding the issues of service connection for bilateral 
hearing loss and tinnitus, the Board observes that, for the 
purpose of applying the laws administered by the VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater, or when speech recognition scores utilizing the 
Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

In the case at hand, and as previously noted, service medical 
records are unavailable.  Moreover, during the course of VA 
outpatient treatment in April 2001, the veteran specifically 
denied any problems with either hearing loss or tinnitus.  In 
point of fact, the earliest clinical indication of the 
presence of either hearing loss or tinnitus is revealed by a 
private audiometric examination dated in December 2004, 
approximately 52 years following the veteran's discharge from 
service.  

The Board acknowledges that, following the aforementioned 
private audiometric examination, an opinion was offered that 
the etiology of the veteran's hearing loss and tinnitus was 
"as likely as not" secondary to meningitis contracted during 
the veteran's period of active military service.  However, as 
noted above, there presently exists no evidence that, at any 
time during the veteran's period of active military service, 
she received a diagnosis of or treatment for meningitis.  
Nor, for that matter, does there exist objective evidence 
that, at any time following the veteran's discharge from 
service, she has suffered from clinically-identifiable 
meningitis, or residuals thereof.  Under the circumstances, 
and given the purely speculative nature of the aforementioned 
medical opinion, service connection for bilateral hearing 
loss and tinnitus must be denied.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229 
(1993); Black v. Brown, 5 Vet. App. 177 (1993); see also 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Plantar fasciitis

Finally, as regards the issue of service connection for 
plantar fasciitis, the Board once again notes that service 
medical records are unavailable.  In point of fact, the 
earliest clinical indication of the presence of plantar 
fasciitis is revealed by private medical records dated in 
September 2002, more than 50 years following the veteran's 
discharge from service, at which time she received a 
diagnosis of and treatment for that disability.  
Significantly, at no time has the veteran's plantar fasciitis 
been attributed to any incident or incidents of her period of 
active military service.  Under the circumstances, the Board 
is unable to reasonably associate the veteran's current 
plantar fasciitis, first persuasively documented many years 
following service discharge, with her period of active 
service.  Accordingly, service connection for that disability 
must be denied.  

Conclusion

In reaching the above determinations, the Board is cognizant 
of its heightened obligation to explain its findings and 
conclusions, and to carefully consider the benefit of the 
doubt doctrine, in cases such as this, where service medical 
records are presumed destroyed or are otherwise unavailable 
through no fault of the veteran.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  In the case at hand, however, 
there simply exists no evidence that any of the disabilities 
at issue had their origin during, or are in any way the 
result of, the veteran's period of active military service, 
or some other service-connected disability.  Accordingly, as 
noted above, service connection must be denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in her possession 
which pertains to the claims.  

The Board finds that the VCAA notice requirements regarding 
the issues presently under consideration have been satisfied 
by August 2003, March 2005, and March 2006 letters.  In those 
letters, VA informed the veteran that, in order to reopen her 
claims, new and material evidence was needed.  VA also 
informed the veteran that, in order to substantiate a claim 
for service connection, the evidence needed to show that she 
had a current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  See generally, Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006).

As to informing the veteran of which information and evidence 
she was to provide to VA, and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her 
that it had a duty to obtain any records held by any federal 
agency.  It also informed her that, on her behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that she could obtain 
private records herself and submit them to VA.  Finally, she 
was told to submit any evidence in her possession which 
pertained to her claims.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained both VA and private 
treatment records, as well as examination reports.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  



ORDER

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for meningitis is denied.

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for sleep apnea is denied.  

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for hypertension is denied.  

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for a chronic respiratory disorder, claimed as 
"breathing problems," is denied.  

Service connection for a low back disability is denied.

Service connection for a disorder characterized by loss of 
equilibrium (vertigo) is denied.

Service connection for plantar fasciitis is denied.

Service connection for bilateral hearing loss is denied.  

Service connection for chronic tinnitus is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


